        Case 1:18-cv-02730-VSB-SN Document 75 Filed 10/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                        10/30/2020


DAVID SYGALL,

                                            Plaintiff,                   18-CV-02730 (VSB)(SN)

                          -against-                                    SCHEDULING ORDER
                                                                      FOR DAMAGES INQUEST
ANDREW PITSICALIS, et al.,

                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        On October 29, 2020, the Honorable Vernon S. Broderick referred this case to my docket

to conduct an inquest and to report and recommend concerning Plaintiff’s damages. It is now

ORDERED that:

        1.       No later than 30 days after entry of this Order, Plaintiff shall file Proposed

Findings of Fact and Conclusions of Law describing all claimed damages and any other

monetary relief. Plaintiff should file this document, along with any accompanying exhibits and

affidavits, to ECF under “Civil Events/Other Filings/Trial Documents.” Plaintiff shall serve a

complete copy of his filing and a copy of this Order by mail to Defendants’ last known address.

        2.       Plaintiff shall support his Findings of Fact and Conclusions of Law with

affidavits and other documentary evidence. Each proposed finding of fact shall cite the evidence

provided.

        3.       Defendants shall file a response, if any, no later than 30 days after service.

Defendants shall respond to each Finding of Fact and Conclusion of Law asserted by Plaintiff.

Defendants may also submit Counter Findings of Fact and Conclusions of Law. Defendants shall
       Case 1:18-cv-02730-VSB-SN Document 75 Filed 10/30/20 Page 2 of 2




support each finding of fact (in both its response to Plaintiff’s filing, as well as its own Counter-

Statement) with affidavits or other documentary evidence. Each proposed finding of fact shall

cite the evidence provided.

       4.      The Court hereby notifies the parties that it may conduct this inquest based solely

upon the written submissions of the parties. See Action S.A. v. Marc Rich & Co., 951 F.2d 504,

508 (2d Cir. 1991); Fustok v. ContiCommodity Servs. Inc., 873 F.2d 38, 40 (2d Cir. 1989). Any

party seeking an evidentiary hearing on damages must set forth reasons why the inquest should

not be based upon the written submissions alone and include a description of what witnesses

would be called to testify and the nature of the evidence that would be submitted.

       5.      A courtesy copy of any document filed with the Court shall be sent or delivered to

the Court as required by the Individual Practices of Judge Netburn, paragraph III(b).


SO ORDERED.




DATED:         October 30, 2020
               New York, New York
